DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
The abstract of the disclosure is objected to because:
Phrases that can be implied, such as “Provided is” (see line 1) should not be present therein.  Correction is required.  See MPEP § 608.01(b).

Specification
The disclosure is objected to because of the following informalities: 
On page 4, line 3, it appears that “assembled sectional” should be “exploded” since Figure 4 shows an exploded view of the device;
On page 6, line 11, it appears that after “circumference”, “of the lower side of the shoulder member 30” should be inserted to clarify which “outer circumference” the deco member covers;
On the last line of page 6 and the first line of page 7, it appears that “upper opening portion 11 of the vessel body 10” should be “upper side of the shoulder member 30” since the inner lid 40 connects to the upper side of the shoulder member 30 and not portion 11 of the vessel 10 (see (see Figure 3 and claim 1, lines 14-15); and
.  
Appropriate correction is required.

Claim Objections
Claims 2, 3 and 5 are objected to because of the following informalities:  
In regard to claim 2, on line 3, “pats” should be “parts”.
In regard to claim 3, on line 4, after “side”, “of the shoulder” should be inserted to clarify which “lower side” the deco part 80 covers.
In regard to claim 5, similarly, on line 3, after “side”, “of the shoulder” should be inserted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with terms for which there is no antecedent basis.  For example:

In regard to claim 2, an antecedent basis for “the cosmetic contents” (see line 2), “the upper and lower pa(r)ts” (see line 3), “the lower part” (see line 7), “the lower part” (see line 9), “the upper and lower parts” (see line 11), “the upper and lower sides” (see line 12), “the outer circumference” (see line 13), “the middle part” (see line 14), “upper surface” (see line 14), “the lower side” (see line 15), “the upper and lower parts” (see line 17), “the inside” (see line 19), “the lower end” (see line 20), “the upper part” (see line 21) and “the outer circumference” (see line 21) has not been defined.
In regard to claim 3, an antecedent basis for “the upper and lower parts” (see lines 2-3) and “the lower side” (see lines 3-4) have not been defined.
In regard to claim 4, an antecedent basis for “the lower part” (see line 3) has not been defined.
In regard to claim 5, an antecedent basis for “the upper and lower parts” (see line 2) and “the lower side” (see line 3) has not been defined.
The Applicant should review the claims to ensure that each element has an antecedent basis therefor.
Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Gueret ‘222 publication ‘468 and ‘723 patents are cited for disclosing pertinent structures.  More specifically, the ‘723 patent discloses a cosmetic application device wherein the applicator pad as a curvature matching the curvature rounded protruding part of the applicator guide member.  Such a feature is present in the Applicant’s disclosure, but has not been claimed.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DJW
4/1/21

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754